DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Quick on 12/08/2021.

Amendments to the claims: Claims 1, 5, 15, and 18-20, have been amended and claims 3-4 and 16-17 have been canceled, as follows:

1.	(Currently Amended) A method for providing customized automatic speech recognition (ASR) for a call or conversation between a customer and an agent of a customer support system, the method performed by one or more processors of the customer support system and comprising:
identifying a data source internal to the customer support system that pertains to a subject matter of the call or conversation;

selecting one or more weighting models based on at least one characteristic of the customer, the at least one characteristic of the customer comprising a level of sophistication of the customer, wherein the one or more weighting models are configured to apply higher weights to the external data source than to the internal data source when the level of sophistication of the customer is relatively high; and the one or more weighting models are configured to apply higher weights to the internal data source than to the external data source when the level of sophistication of the customer is relatively low; 
weighting one or more of the internal data source and the external data source based on the one or more selected weighting models;
training the ASR language model using the one or more weighted data sources; and
generating a transcript of the call or conversation using the trained ASR language model.

3.	(Canceled) 

4.	(Canceled) 



5.	(Currently Amended) The method of claim 1, further comprising:
estimating the level of sophistication of the customer based on one or more statements made by the customer during the call or conversation.

15.	(Currently Amended) A system for providing customized automatic speech recognition (ASR) in a customer support system, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
identifying a data source internal to the customer support system that pertains to a subject matter of the call or conversation;
identifying a data source external to the customer support system that pertains to the subject matter of the call or conversation;
selecting one or more weighting models based on at least one characteristic of the customer, the at least one characteristic of the customer comprising a level of sophistication of the customer, wherein the one or more weighting models are configured to apply higher weights to the external data source than to the internal data source when the level of sophistication of the customer is relatively high; and the one or more weighting models are configured to apply higher weights to the internal data source than to the external data source when the level of sophistication of the customer is relatively low;
weighting one or more of the internal data source and the external data source based on the one or more selected weighting models;
training the ASR language model using the one or more weighted data sources; and
generating a transcript of the call or conversation using the trained ASR language model.

16.	(Canceled) 

17.	(Canceled) 



Currently Amended) The system of claim 15, wherein execution of the instructions causes the system to perform operations further comprising:
estimating the level of sophistication of the customer based on one or more statements made by the customer during the call or conversation.

19.	(Currently Amended) The system of claim 15, wherein execution of the instructions causes the system to perform operations further comprising: 
identifying retraining data associated with the subject matter of the call or conversation; and
retraining the ASR model using the identified retraining data.

20.	(Currently Amended) A method for providing customized automatic speech recognition (ASR) for a call or conversation between a customer and an agent of a customer support system, the method performed by one or more processors of the customer support system and comprising:
identifying a data source internal to the customer support system that pertains to a subject matter of the call or conversation;
identifying a data source external to the customer support system that pertains to the subject matter of the call or conversation;
selecting one or more weighting models based on at least one characteristic of the customer, the at least one characteristic of the customer comprising a level of sophistication of the customer, wherein the one or more weighting models are configured to apply higher weights to the external data source than to the internal data  
weighting one or more of the internal data source and the external data source based on the one or more selected weighting models;
training the ASR language model using the one or more weighted data sources; 
generating a transcript of the call or conversation using the trained ASR language model;





Reasons of Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the combination of limitations specified in the independent claims 1, 15, and 20 especially: “…selecting one or more weighting models based on at least one characteristic of the customer, the at least one characteristic of the customer comprising a level of sophistication of the customer, wherein the one or more weighting models are configured to apply higher weights to the external data source than to the internal data source when the level of sophistication of the customer is relatively high; and the one or more weighting models are configured to apply higher weights to the internal data source than to the external data source when the level of sophistication of the customer is relatively low.”
	In related art, Tapuhi et al. discloses (US Pub 2017/0206890 A1) discloses “…receiving, by a processor, organization-specific training data; receiving, by the processor, generic training data; computing, by the processor, a plurality of similarities between the generic training data and the organization-specific training data; assigning, by the processor, a plurality of weights to the generic training data in accordance with the computed similarities; combining, by the processor, the generic training data with the organization-specific training data in accordance with the weights to generate customized training data; training, by the processor, a customized language model using the customized training data; and outputting, by the processor, the customized language model, the customized language model being configured to compute the likelihood of phrases in a medium” (see abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/
Primary Examiner, Art Unit 2652